Citation Nr: 0422505	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  97-32 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left leg disorder. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefit 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record reveals that the veteran was 
hospitalized while in service, from January 1953 to March 
1953, for treatment of edema and dropsy of the legs.  The 
record further reflects that the veteran underwent VA 
examination in connection with his claim for service 
connection in October 1996.  Although a history of the in-
service event was reported, the examiner did not offer an 
opinion as to the etiology of the veteran's current leg 
disorder.

Based upon a review of this evidence, the Board is unable to 
discern whether the veteran's left leg disorder is of service 
origin.  It is the opinion of the Board that an addendum to 
the veteran's prior VA examination would assist the Board in 
clarifying the etiology of the veteran's leg disorder and 
would be instructive with regard to the appropriate 
disposition of the issue under appellate review.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); see also, Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO is requested to forward the 
veteran's claims folder to the examiner who 
conducted the October 1996 VA bone 
examination, or another VA examiner if this 
individual is unavailable for an addendum.  
The examiner is requested to review the 
claims folder in order to render an opinion 
as to whether it is at least as likely as not 
(probability of fifty percent or more) that 
the veteran's current left leg disability is 
medically linked to the veteran's in-service 
hospitalization for edema and dropsy of the 
legs.  If another examination is deemed 
necessary by the examiner, it should be 
conducted.  The examiner's review of the 
claims folder should be so noted in the 
addendum.  A complete rationale for any 
opinion expressed also should be included.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


